DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 7, 8, 10, 12, 14, 15, 17, and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over White (20160138885) in view of Gorsuch (20100115778) and Binder (20190154439).

Referring to claims 1 and 12, White shows a laser distance meter assembly to be mounted on a bow (see paragraph 35), comprising: a laser distance meter (see paragraph 35), comprising:
at least one housing with a front face and a mounting face (see figure 4 Ref 406 and 5 Ref 540); a set of lasers disposed to emanate from the front face, wherein at least one laser is visible (see paragraph 44);
a housing mount assembly configured to secure the laser distance meter to a bow stabilizer mount disposed on the bow (see figure 4 Ref 406 and figure 5 Ref 540 also see the end of paragraph 44 where the laser can be mounted at the arrow height or the designer may choose to incorporate the module into the stabilizer); an actuator 
at least one communication line configured to transmit information between the actuator switch and the laser distance meter (see figure note the dotted line indicating the communication line).  However White shows an adjustment mechanism that automatically adjusts the height of the pin for the required distance and does not include a display for the range to the target.  
Gorsuch shows a similar device that includes a display removably mounted onto the bow that works with a laser range finder as well as an actuator switch (see figure 3-5 note the display shown in figure 3 Ref 110).  It would have been obvious to include the display as well as the movable pins taught by Gorsuch because this allows the user to confirm that the measured range is approximately accurate before firing the arrow.  
While White shows multiple lasers as seen in paragraph 34 the visible lasers are aligned with the estimated ballistic trajectory of an arrow at 20, 30, and 40 yards and White fails to show a second laser for locating a point of reference on an object, and wherein the first beam emitted by the first laser is substantially parallel to the second beam emitted by the second laser.  
Binder discloses a laser range finding device that includes a set of lasers disposed to emanate from the front face (see figure 1B Ref 3 and 11), wherein the set of lasers includes a first laser for measuring distance of a target (see figure 1B Ref 16a also see paragraph 145 and 146), and a second laser for locating a point of reference on an object (see figure 1b Ref 16c also see paragraph 146), wherein a first beam emitted by the first laser is substantially parallel to a second beam emitted by the 
Referring to claim 2, the combination of White and Gorsuch shows the display is mounted via a display mount to a static sight secured to the bow (see figure 5 of White also see paragraph 42 note the laser measurement device is in communication with a pin adjustment mechanism and Gorsuch clearly shows the display is mounted to the sighting mechanism see figure 1 note Ref 40 and 30).
Referring to claim 3, the combination of White and Gorsuch shows the laser distance meter comprises: an outer housing (see the outer housing shown in figures 4 and 5);
an inner housing disposed within the outer housing (this is inherent to support internal electronics); and

a front face (see figure 4 Ref 50) and a mounting face (see figure 5 note the mounting structure for attaching to the riser) disposed on opposing surfaces of the outer housing (see figure 4 showing the front and figure 5 showing the back surface), wherein a lens is disposed on the front face (see figure 4 note Ref 70, 52, and 54) and the housing mount assembly is disposed on the mounting face (see figure 5 Ref 110).
Referring to claims 7, 15, and 17, White shows the at least one communication line comprises:
at least one cord with a first end and a second end;

the actuator switch coupled to the second end, wherein the actuator switch toggles the laser distance meter between an on position and a standby position (see paragraph 41-42).
Referring to claim 8, White shows the at least one communication line comprises:
two communication lines (see figure 5 note the communication lines);
a first communication line extending between the actuator switch and the display; and a second communication line extending between the actuator switch and the laser distance meter, wherein the actuator switch toggles the laser distance meter and the display between an on position and a standby position (see figure 5 note the comm line going to the laser and the second going to the rangefinder also see paragraph 40-42).
Referring to claims 10 and 14, White shows the at least one housing comprises a plurality of set screws disposed about the housing, the plurality of set screws are configured to actuate the set of lasers within the housing (see paragraph 37).
Referring to claim 19, White shows the actuator switch comprises a pressure switch (see paragraph 35).

Claims 4-6, 13, 16, and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over White (20160138885) in view of Gorsuch (20100115778) and Binder (20190154439) and further in view of Evans (20150323279).
Referring to claim 4, White fails to show the details of the mounting mechanism of the laser housing.  Evans shows a similar device that includes at least one housing 
a mount housing with a first mount housing end and a second mount housing end; a mounting aperture disposed on the second housing end; and a mounting post disposed on the first mount housing end configured to secure within the mounting aperture via one or more detents protruding from the mounting post (see paragraph 58 note the disclosed ball-and-socket joint to mount the stabilizer in place).  It would have been obvious to include the ball-and-socket mount as shown by Evans because this allows for simple connection and adjustment of the stabilizer mounted laser as taught by Evans.  
Referring to claims 5 and 16, the combination of White and Evans discussed in claim 4 shows the housing mount assembly is disposed on the second mount housing end, the housing mount assembly comprises:
a ball joint;
a socket coupled to the second mount housing configured to receive the ball joint; and a fastener disposed on the ball joint, wherein the fastener selectively attaches to the bow stabilizer mount (see paragraph 58).  It would have been obvious to include the ball joint mount as shown by Evans because this allows for simple connection and adjustment of the stabilizer mounted laser as taught by Evans.  
Referring to claims 6, 13, and 18 White renders obivous the laser housing comprises: a first laser disposed within the laser housing;
a laser receiver configured to detect the first laser; and
.
 Claim 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over White (20160138885) in view of Gorsuch (20100115778) and Binder (20190154439) and further in view of Overstreet (20110222046).

Referring to claim 9, while White fails to show wireless communication lines Overstreet shows a similar communication line that is wireless (see paragraph 17).  It would have been obvious to include the wireless communication line as shown by Overstreet because this allows the grip of the bow to not be cluttered by wires for communication. 
Claims 11 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over White (20160138885) in view of Gorsuch (20100115778) and Binder (20190154439) and further in view of Huang (9909833).
Referring to claims 11 and 20, White shows a housing that is used in place of a stabilizer however fails to specifically show the at least one housing comprises: an exterior threaded surface; and
at least one weight ring configured to selectively secure onto the exterior threaded surface.

at least one weight ring configured to selectively secure onto the exterior threaded surface (see figure 6 Ref 108).  It would have been obvious to include the threaded exterior surface with a weight as shown by Huang because this is extremely common in a stabilizer to allow for adjustable balance of the bow.  
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Teetzel (20150247703) shows a similar sighting device for a weapon that includes both a visible laser for aiming as well as an IR laser for range finding (see paragraph 6-7).
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LUKE D RATCLIFFE whose telephone number is (571)272-3110.  The examiner can normally be reached on M-F 9:00AM-5:00PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Isam Alsomiri can be reached on 571-272-6970.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/LUKE D RATCLIFFE/Primary Examiner, Art Unit 3645